707 N.W.2d 352 (2005)
474 Mich. 988
GONZALEZ INTEGRATED MARKETING, f/k/a Lakeland Graphics Services, Inc., Plaintiff-Appellant,
v.
Walter R. OLTERSDORF, Defendant-Appellee.
Docket No. 128735, COA No. 251151.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the April 12, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals judgment and REINSTATE the September 10, 2003 order of the Wayne Circuit Court granting plaintiff's motion for summary disposition and denying defendant's motion for summary disposition for reasons stated by that court.